DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	This application contains claims directed to the following patentably distinct species:
	Species I, as shown in Figures 41-44, and
	Species II, as shown in Figures 48-56.
 The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.  In the present case, Species I and Species II are located in different areas of the overall apparatus, and show entirely different means for preventing an operator from disconnecting a nozzle from a receptacle.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 5 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
	During a telephone conversation with Attorney McDonough on 24 August 2021, a provisional election was made with traverse to prosecute the invention of Species II, claims 1-3 and 5-17.  Applicant affirmed the above provisional election via written correspondence filed 17 December 2021.
	Claims 4 and 18-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement via telephone on 24 August 2021.
EXAMINER’S AMENDMENT
	Applicant filed an amendment to the claims on 17 December 2021.  The amendment is accepted and added to the record.  Via this amendment, Applicant amended Claim 17, amending the word “stopper” to “stoppers”.
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Attorney Thomas McDonough on 27 August 2021, and confirmed via voice mail on 7 September 2021.  Attorney’s confirmation included acknowledgement and agreement of cancellation of the non-elected claims 4 and 18-29 (Species II as identified in the preceding restriction requirement).
The claims have been amended as follows:
The limitations of Claims 2 and 3 are incorporated into Claim 1.  Claim 1 is amended to read:
1. A coupling nozzle for cryogenic fluid flow, comprising:
 a flow body defining a conduit, an inlet, and an outlet, wherein the flow body is configured to permit cryogenic fluid to flow into the conduit via the inlet and out of the conduit via the outlet;
 a mounting ring through which the flow body slidably extends;
a pneumatic cylinder comprising:
 a cylinder body fixedly positioned relative to the mounting ring;

 a first locking mechanism coupled to the mounting ring and configured to secure the coupling nozzle to a receptacle, wherein the inlet of the conduit is fluidly coupled to the receptacle when the first locking mechanism has secured the coupling nozzle to the receptacle;
 and a flow control assembly at least partially disposed in the conduit of the flow body, the flow control assembly comprising:
 a valve seat fixed to the flow body adjacent the inlet;
 a plug configured to slide between a closed position and an open position, wherein the plug is configured to engage the valve seat in the closed position to prevent cryogenic fluid from flowing through the flow body and disengage the valve seat in the open position to enable the cryogenic fluid to flow through the flow body;
 a stem extending beyond the plug,
 wherein the stem is configured to engage a receptacle stem of the receptacle when the first locking mechanism is locked to the receptacle,
 wherein, when the first locking mechanism is locked to the receptacle and the pneumatic cylinder actuates from the contracted position to the extended position, the shaft is configured to cause the valve seat fixed to the flow body to move relative to and disengage from the plug to open the flow control assembly, and 
;
further comprising a redundant locking mechanism that is configured to prevent the first locking mechanism from transitioning from a locked position when the pneumatic cylinder is in the extended position, wherein the redundant locking mechanism includes one or more feet and a lock, wherein the one or more feet are configured to engage the lock to prevent movement of the first locking mechanism from the locked position.
Claims 2 and 3 are cancelled.
The limitations of Claim 6 are incorporated into Claim 5.  Claim 5 is amended to read:
5. A coupling nozzle for cryogenic fluid flow, comprising:
a flow body defining a conduit, an inlet, and an outlet, wherein the flow body is configured to permit cryogenic fluid to flow into the conduit via the inlet and out of the conduit via the outlet;
 a mounting ring through which the flow body slidably extends;
 a pneumatic cylinder comprising:
 a cylinder body fixedly positioned relative to the mounting ring; and 	
a shaft configured to slide between an extended position and a contracted position, wherein the shaft is coupled to and configured to actuate the flow body;

a flow control assembly at least partially disposed in the conduit of the flow body, 
wherein, when the first locking mechanism is locked to the receptacle, the pneumatic cylinder is configured to actuate the flow control assembly between an open position and a closed position, 
wherein the flow control assembly is in the open position when the pneumatic cylinder is in the extended position to permit the cryogenic fluid to flow through the flow body, 
wherein the flow control assembly is in the closed position when the pneumatic cylinder is in the contracted position to prevent the cryogenic fluid from flowing through the flow body; and 
a redundant locking mechanism that is configured to prevent the first locking mechanism from transitioning from a locked position when the pneumatic cylinder is in the extended position, wherein the redundant locking mechanism includes one or more feet and a lock, wherein the one or more feet are configured to engage the lock to prevent movement of the first locking mechanism from the locked position.
Claim 6 is cancelled.
Claims 7, 9, and 15 (previously dependent upon Claim 6), are amended to be dependent upon Claim 5.  Authorization for this examiner’s amendment to change the dependencies of Claims 7, 9, and 15 to Claim 5 was given in an interview with Attorney Thomas McDonough on 4 October 2021.
Claim 17 is amended as follows:  the word “stopper” is amended to read “stoppers”.
Claims 4, 18-29 are cancelled as they are directed to the non-elected species, and independent Claims 1 and 5 are not generic. 
Claims 1, 5, and 7-17 are allowed.

EXAMINER’S STATEMENT OF ALLOWANCE:
	 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious:  a coupling nozzle for cryogenic fluid flow, comprising...a redundant locking mechanism that is configured to prevent the first locking mechanism from transitioning from a locked position when the pneumatic cylinder is in the extended position...the redundant locking mechanism includes one or more feet and a lock, wherein the one or more feet are configured to engage the lock to prevent movement of the first locking mechanism from the locked position (Claims 1 and 5) in combination with the other limitations set forth in the independent claims.
	Konishi (US 2012/0280493) is the closest prior art of record.  However, Konishi is silent on these above recited features.  Furthermore, it would not have been obvious to modify Konishi to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Konishi to include the above recited features would improperly change the principle of operation of Konishi.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753